     Case 3:19-cv-01787-JAH-LL Document 5 Filed 06/25/20 PageID.41 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Kimberly Medeiros,
                                                           Civil Action No. 19-cv-01787-JAH-LL

                                             Plaintiff,
                                      V.
Maryann D' Addezio Kotler, individually                      JUDGMENT IN A CIVIL CASE
and in her capacity as Justice of the
Superior Court of San Diego County,
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Plainitff’s Motion for Leave to Proceed IFP, pursuant to 28 U.S.C. § 1915(a), is granted. Plaintiff’s
Motion to Appoint Counsel is denied. The Complaint is dismissed with prejudice pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii).




Date:          6/25/20                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ T. Ferris
                                                                                     T. Ferris, Deputy
